United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3706
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                       Carlos Alejandro Rodriguez-Padron

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                              Submitted: June 1, 2017
                                Filed: June 6, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       A jury found Carlos Alejandro Rodriguez-Padron guilty of two counts of
distributing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). The
district court1 sentenced him to 97 months in prison, followed by four years of
supervised release. On appeal, Rodriguez-Padron’s counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency of the
evidence, the admission of certain evidence, and the reasonableness of the sentence.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       The trial evidence showed that Rodriguez-Padron twice sold an ounce of
methamphetamine to a confidential informant, and the transactions were captured on
audio and video recordings. See United States v. Garcia, 646 F.3d 1061, 1066-67
(8th Cir. 2011). After Rodriguez-Padron testified that the transactions were not what
they appeared to be and that he was unfamiliar with methamphetamine, the district
court properly allowed the government to introduce impeachment evidence—with a
limiting instruction—in the form of Rodriguez-Padron’s proffer statements, and
another witness’s testimony about Rodriguez-Padron’s prior methamphetamine
transactions. See United States v. Clarke, 564 F.3d 949, 957-58 (8th Cir. 2009)
(finding no error under Fed. R. Evid. 404(b) by allowing impeachment evidence);
United States v. Rowley, 975 F.2d 1357, 1362 (8th Cir. 1992) (upholding admission
of defendant’s proffer statements for impeachment purposes). There is no support in
the record for a finding that the sentence, which was at the bottom of the guidelines
range, was unreasonable. See United States v. Harlan, 815 F.3d 1100, 1107 (8th Cir.
2016).

      Having conducted an independent review under Penson v. Ohio, 488 U.S. 75
(1988), this court finds no nonfrivolous issue.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-